PER CURIAM.
Appellant has purported to appeal from the trial court’s revocation of his probation.
Appellant’s jurisdictional statement states: “Appellant pleaded guilty of tampering with a trailer, a felony .... Imposition of sentence was suspended and defendant was placed on supervised probation. During his probationary period, defendant was arrested and charged with first degree burglary. The Court held a hearing and revoked defendant’s probation and sentenced defendant. This appeal is to contest the correctness of the Court’s revocation order.”
The right of appeal is statutory [Rule 81.01, V.A.M.R.], and § 549.141, RSMo 1969, V.A.M.S., bars our review by direct appeal of the revocation of appellant’s probation. State v. Camden, 514 S.W.2d 181 (Mo.App.1974).
Determining, sua sponte, that we have no appellate jurisdiction, appellant’s appeal is dismissed.
All concur.